UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 15, 2015 Affirmative Insurance Holdings, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 000-50795 75-2770432 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4450 Sojourn Drive, Suite 500, Addison, Texas (Address of principal executive offices) Zip Code Registrant’s telephone, including area code: (972)728-6300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in the Registrant’s Certifying Accountant (a) The Audit Committee (Committee) of the Board of Directors of Affirmative Insurance Holdings, Inc. (Company) recently conducted a selection process to determine the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2015. As a result of this process, the Committee approved the appointment of BDO USA LLP (BDO) as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2015. This action effectively dismissed KPMG LLP (KPMG) as the Company’s independent registered public accounting firm as of July 15, 2015.
